DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 2 “to bring hair at a styling temperature,” is unclear as it does not define what the hair is brought to. For the purpose of examination such limitation will be treated as requiring that hair which is brought to a styling temperature is provided optical energy from the elements.
Claim 3, Line 2 “to may” renders the claim indefinite as it does not make clear whether the following limitation is positively being recited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, as best understood by the examiner, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Last (US Pat # 6,026,821).
In regards to claim 1, Last teaches a hair styling device, comprising: a two-dimensional array (12) of elements to bring optical radiation energy to hair at a styling temperature (where the heating elements bring the hair to a styling temperature and the elements 12 provide the optical radiation), wherein the elements produce optical radiation energy (Col 5, Lines 1-3); sensors (14) to obtain an areal light absorption measurement opposed to the two- dimensional array of elements (Col 5, Lines 1-9), and a control unit (22) for individually controlling the elements in dependence of the measurement (Col 5, Lines 10-20).
Regarding claim 2, Last teaches the sensors measure the light density profile over an entire treatment area, as the treatment area can be defined by the area which the sensors reach. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Last, as applied to claim 1, in view of Lombardi et al. (US Pat # 8,424,543).
	In regards to claim 3, Last teaches the elements and sensors to obtain a light absorption measurement, but does not teach that there are second arrays of elements/sensors to radiate hair from two sides. However, Lombardi et al. teaches providing a hair dryer with treatment element arrays (3, where an array can be defined as more than one spaced treatment element) on opposing sides of the device in order to treat the hair from multiple sides (see Figure 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dryer of Last to contain treatment arrays on opposing sides, as taught by Lombardi et al. in order to more effectively treat the hair.
	In regards to claim 4, Last teaches the sensors and light source bulbs, where the light itself is interrupted (Col 5, Lines 26-27), but does not teach the light source bulb is an LED. However, Lombardi et al. teaches a heated hair styler where the illuminating source is LED’s (Col 8, Lines 55-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the bulbs of Last to be the LEDs of Lombardi et al. as a matter of user preference for suitable, and available equivalent parts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772     



/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772